Exhibit 10.14

 

PETROLEUM AGREEMENT

 

REGARDING

 

THE EXPLORATION FOR AND EXPLOITATION OF HYDROCARBONS

 

AMONG

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES

“ONHYM”

 

ACTING ON BEHALF OF THE KINGDOM OF MOROCCO

 

AND

 

KOSMOS ENERGY DEEPWATER MOROCCO

“KOSMOS”

 

AND

 

PATHFINDER HYDROCARBON VENTURES LIMITED

“PHVL”

 

IN THE AREA OF INTEREST NAMED

 

“FOUM ASSAKA OFFSHORE”

 

1

--------------------------------------------------------------------------------


 

THIS PETROLEUM AGREEMENT IS CONCLUDED

 

AMONG,

 

The OFFICE NATIONAL DES HYDROCARBURES ET DES MINES, a public Moroccan
establishment instituted by law n° 33-01 promulgated by dahir n°1-03-203 on the
date of 16 Ramadan 1424 (November 11th, 2003) and implemented by decree
n°2-04-372 on the date of 16 Kaada 1425 (December 29th, 2004), whose headquarter
is at 5, Moulay Hassan Avenue  B.P 99 - RABAT -  MOROCCO, (hereinafter called
“ONHYM”), acting on behalf of the Kingdom of Morocco (hereinafter called “the
STATE”), herein represented by its General Director, Mme. Amina BENKHADRA;

 

AND

 

KOSMOS ENERGY DEEPWATER MOROCCO, a Cayman Islands company, whose office is at
4th Floor, Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands (hereinafter called “KOSMOS”),
herein represented by its Vice President, Mr. Joseph Matthews;

 

AND

 

PATHFINDER HYDROCARBON VENTURES LIMITED, a company incorporated under the laws
of Jersey (Company Registration Number 97888), whose registered office is at,
Channel House, Green Street, St. Helier, Jersey JE2 4UH, British Channel
Islands, (hereinafter called “PHVL”), herein represented by its Chief Executive
Officer, Mr. Paul GRIFFITHS ;

 

ONHYM, KOSMOS and PHVL will be hereinafter together called “the Parties” or
individually the “Party”.

 

KOSMOS and PHVL will Collectively be hereinafter together called the “Contractor
Group”.

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS —

 

PREAMBLE

5

 

 

 

PART I

 

 

 

SCOPE AND DURATION OF THE PETROLEUM AGREEMENT

 

 

 

ARTICLE 1

SCOPE OF THE PETROLEUM AGREEMENT

7

ARTICLE 2

DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT

8

 

 

 

PART II

 

 

 

EXPLORATION PERMITS AND WORK

 

 

 

ARTICLE 3

EXPLORATION PERMITS

10

ARTICLE 4

EXPLORATION WORK

12

 

 

 

PART III

 

 

 

 

EXPLOITATION CONCESSION(S)

 

 

 

ARTICLE 5

HYDROCARBON EXPLOITATION

18

ARTICLE 6

MARKET PRICE

20

 

 

 

PART IV

 

 

 

THE PARTIES’ OBLIGATIONS

 

 

 

ARTICLE 7

APPLICABLE LAW

24

ARTICLE 8

ADMINISTRATION CONTROL

25

ARTICLE 9

PROFESSIONAL TRAINING

26

ARTICLE 10

SAFETY AND ENVIRONMENT

27

 

 

 

PART V

 

 

 

FISCAL PROVISIONS

 

 

 

ARTICLE 11

ANNUAL ROYALTY

29

ARTICLE 12

CORPORATE INCOME TAX

31

ARTICLE 13

CUSTOMS

32

ARTICLE 14

FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

33

ARTICLE 15

BONUSES

34

ARTICLE 16

STABILITY

35

 

3

--------------------------------------------------------------------------------


 

PART VI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

ARTICLE 17

TRANSFER OF PERCENTAGE INTERESTS

37

ARTICLE 18

ASSOCIATION CONTRACT

38

ARTICLE 19

THE OPERATOR

39

ARTICLE 20

CONFIDENTIALITY

40

ARTICLE 21

FORCE MAJEURE

42

ARTICLE 22

ARBITRATION

43

ARTICLE 23

NOTIFICATIONS

45

ARTICLE 24

OTHER PROVISIONS

47

ARTICLE 25

EFFECTIVE DATE

48

 

 

 

APPENDIX I DEFINITIONS

49

 

 

 

APPENDIX II MAP AND DESCRIPTION OF THE AREA OF INTEREST

54

 

 

 

APPENDIX III LIST OF DELIVERABLES

55

 

4

--------------------------------------------------------------------------------


 

PREAMBLE

 

Whereas, the law n°21-90, enacted by Dahir n°1-91-118 of 27 Ramadan 1412
(April 1st, 1992) as amended by the law n°27-99, enacted by Dahir n°1-99-340 of
9 Kaada 1420 (February 15th, 2000), hereinafter together called the “Law”,
regulates the exploration for and the exploitation of Hydrocarbon deposits in
Morocco. The Law is implemented by the Decree n° 2-93-786 of 18 Joumada I 1414
(November 3rd, 1993), which was amended by the Decree n° 2-99-210 of 9 Hija 1420
(March 16th, 2000), hereinafter together called the “Decree”. The Law and the
Decree are hereinafter together called “the Hydrocarbon Code”;

 

Whereas, section 5 of the decree n° 2-04-372 of 16 Kaada 1425 (December 29th,
2004) implementing the law n° 33-01 instituting the OFFICE NATIONAL DES
HYDROCARBURES ET DES MINES “ONHYM”, which stipulates that ONHYM is empowered to
exercise on behalf of the State the duties listed in Section 71 of the Law; and

 

Whereas KOSMOS and PHVL are willing to undertake their obligations under this
Agreement on a joint and several basis, excluding, however, any  liabilities for
taxes due for which the Parties shall be responsible on an individual basis;

 

Taking into account the joint willingness of the Parties to undertake and
achieve the exploration for and the exploitation of Hydrocarbon deposits within
the Area of Interest as specified in Article 3 and described in Appendix II of
this Agreement;

 

NOW THEREFORE, THE FOLLOWING HAS BEEN AGREED UPON AND RESOLVED:

 

5

--------------------------------------------------------------------------------


 

PART   I

 

SCOPE AND DURATION OF THE

 

PETROLEUM AGREEMENT

 

6

--------------------------------------------------------------------------------


 

ARTICLE I

 

SCOPE OF THE PETROLEUM AGREEMENT

 

The purpose of this Agreement (of which the Appendices form part) is to specify
the rights and obligations of the Parties resulting from the Exploration Permits
and any Exploitation Concession which might derive there from.

 

Definitions of various words, terms and phrases used in this Agreement are set
forth in Appendix I of this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2

 

DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT

 

This Agreement shall become effective in accordance with the provisions set
forth in Article 25 and shall terminate in the following instances:

 

a)            If there is no Commercial Discovery of Hydrocarbons during the
period of validity of any of the Exploration Permits referred to in Article 3;

 

b)             Upon expiration of the last producing Exploitation Concession
obtained pursuant to Article 5, or upon final abandonment of the exploitation of
all Hydrocarbon deposits therein, occurring prior to the expiration of such
Exploitation Concession;

 

c)              If Contractor Group elects to abandon entirely its entire
collective Percentage Interest in the Exploration Permits and in the
Exploitation Concession(s) in accordance with the Hydrocarbon Code and this
Agreement; or

 

d)             If the forfeiture of all of the Exploration Permits and/or all
Exploitation Concessions obtained is pronounced in accordance with the
Hydrocarbon Code.

 

8

--------------------------------------------------------------------------------


 

PART II

 

EXPLORATION PERMITS AND WORK

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3

 

EXPLORATION PERMITS

 

3.1                               (a)                                 According
to the Hydrocarbon Code, ONHYM, KOSMOS and PHVL have filed jointly with the
appropriate department of the Ministry in charge of Energy the applications for
the Exploration Permits named “FOUM ASSAKA OFFSHORE I”, “FOUM ASSAKA OFFSHORE
II”, “FOUM ASSAKA OFFSHORE III” and “FOUM ASSAKA OFFSHORE IV” more particularly
described in Appendix II to this Agreement and which constitute the Area of
Interest named “FOUM ASSAKA OFFSHORE”.

 

(b)                                 In accordance with the second paragraph of
Section 4 of the Law, the Parties agree that their respective Percentage
Interests in the Exploration Permits to be granted to them by the Minister in
charge of Energy shall be:

 

KOSMOS

 

37.5%

 

 

 

PHVL

 

37.5%

 

 

 

ONHYM

 

25%

 

3.2                               Each Exploration Permit is specified by its
geographic co-ordinates in Appendix II to this Agreement.

 

The Exploration Permits together cover an initial area of approximately 6473.1
km².

 

3.3                               Each of the Exploration Permits shall have an
overall duration of eight (8) years comprising:

 

(a)                                 an Initial Period of Two and half (2.5)
years;

 

(b)                                 a First  Extension Period of Two and half
(2.5) years;

 

(c)                                  a Second Extension Period of Three
(3) years; and,

 

(d)                                 notwithstanding the terms of this
Article 3.3, when Hydrocarbons are discovered during the last year of validity
of the Second Extension Period of the Exploration Permits, the Parties shall
have the right to apply jointly for the exceptional period as mentioned in
Section 24 of the Law.

 

10

--------------------------------------------------------------------------------


 

3.4                               Applications for the extension of the
Exploration Permits as well as the reduction in surface areas will be made in
accordance with Sections 22 and 24 of the Law, and with Sections 10, 14, 15 and
16 of the Decree and Article 4.2 of this Agreement.

 

3.5                               The partial or total abandonment of any of the
Exploration Permits will be effected according to the Hydrocarbon Code.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4

 

EXPLORATION WORK

 

4.1                               Exploration Work shall mean all exploration
and appraisal studies and operations in order to establish the existence of
Hydrocarbons in commercially exploitable quantities, conducted in or in relation
to the Area of Interest, either within the Exploration Permits or the
Exploitation Concession(s), whether these activities are carried out within or
outside Morocco.

 

Exploration Work includes but is not limited to the following:

 

·                            hydrographic, geodesic, meteorological and
topographic studies and surveys, if these operations are necessary for the
Exploration Work and, in the case of appraisal, operations to determine the
limits and the productive capacity of a Hydrocarbon deposit in order to help in
making a decision whether or not to develop such Hydrocarbon deposit;

 

·                            geological and geophysical studies and surveys;

 

·                            studies and surveys aimed at determining the
locations of Exploration Wells and Appraisal Wells;

 

·                            drilling operations regarding Exploration Wells and
Appraisal Wells; and

 

·                            tests and studies for the evaluation of reservoirs.

 

4.2                               During the validity period of the Exploration
Permits, Contractor Group agrees to perform the following Minimum Exploration
Work Programmes and to devote sufficient funding thereto under the conditions
and schedule set forth below:

 

4.2.1                     Initial Period of two and a half (2.5) years,

 

(a)                                 Contractor Group commits, during the Initial
Period to carry out the following Minimum Exploration Work Program:

 

1)                                     Post mortem study

 

·  Post mortem study of the previous wells drilled in the area;

 

·  Post mortem study of acquisition and processing parameters of the available
3D seismic in the Area of Interest.

 

2)                                     Update the geological model

 

·  Hinterland and basinal reservoir rock relation

 

12

--------------------------------------------------------------------------------


 

3)                                     Acquisition, processing and
interpretation of 500 sq. km. of 3D Seismic;

 

4)                                     Reinterpretation of available 2D and 3D
seismic data;

 

5)                                     Geochemical and basin modeling studies;

 

6)                                     Post processing seismic special studies
on defined Prospects/Leads

 

·  Seismic inversion

 

·  AVO studies

 

7)                                     Risk analysis and prospect ranking;

 

8)                                     Economic evaluation.

 

The estimated cost of such Minimum Exploration Work Program is four million US
Dollars (US $ 4,000,000).

 

(b)                                 After having completed the Minimum
Exploration Work Program referred to in paragraph (a) above or subject to making
the payment required in respect thereof pursuant to Articles 4.2.4 and 4.2.6
Contractor Group shall notify ONHYM of its intention to abandon all its interest
in the Exploration Permits, or of its intention to enter into the First
Extension Period.

 

4.2.2                     (a)                                 If Contractor
Group decides, pursuant to Section 15 of the Decree, to enter into the First
Extension Period of two and half (2.5) years duration from the end of the
Initial Period, Contractor Group will be committed to carry out the following
Minimum Exploration Work Program:

 

1)                                     Well planning;

 

2)                                     Drilling of an exploration well to the
Lower Cretaceous or to a minimum depth of two thousand and five hundred (2500)
meters below seabed, whichever is penetrated first.

 

The estimated cost of such Minimum Exploration Work Program is forty million US
Dollars (US$ 40,000,000).

 

(b)                                 After having completed the Minimum
Exploration Work Program referred to in paragraph (a) above, or subject to
making the payment required in respect thereof pursuant to Articles 4.2.4. and
4.2.6, Contractor Group shall notify ONHYM of its intention to abandon all

 

13

--------------------------------------------------------------------------------


 

its interest in the Exploration Permits, or of its intention to enter into the
Second Extension Period.

 

4.2.3                     (a)                                 If Contractor
Group decides, pursuant to Section 15 of the Decree, to enter into the Second
Extension Period of three (3) years duration from the end of the First Extension
Period, Contractor Group will be committed to carry out the following Minimum
Exploration Work Program:

 

1)                                     Post mortem study of the exploration well
drilled during the First Extension Period;

 

2)                                     Special recalibration of available 3D
seismic according to the well results;

 

3)                                     Drilling of an exploration well to the
Lower Cretaceous or to a minimum depth of two thousand and five hundred (2500)
meters below seabed, whichever is penetrated first.

 

The estimated cost of such Minimum Exploration Work Program is forty million US
Dollars (US$ 40,000,000)

 

(b)                                 After having completed the Minimum
Exploration Work Program referred to in paragraph (a) above, or subject to
making the payment requested in respect thereof pursuant to Articles 4.2.4 and
4.2.6, Contractor Group shall notify ONHYM of its intention to abandon all  its
interest in the Exploration Permits.

 

4.2.4                    Operator shall provide ONHYM with irrevocable Bank
Guarantees acceptable to ONHYM in order to secure the completion of the Minimum
Exploration Work Programs set out in Articles 4.2.1, 4.2.2 and 4.2.3 as follows:

 

(a)                                 No later than the date of signature of this
Agreement, Operator shall provide a Bank Guarantee in the amount of two million
US Dollars (US$ 2,000,000) to guarantee the fulfillment of the Minimum
Exploration Work Program set out in Article 4.2.1(a).  The amount of the Bank
Guarantee will be reduced to one million US Dollars (US$ 1,000,000) at the
remittance by the Operator of the field tapes and support data.  Another five
hundred thousand US Dollars (US$ 500,000) will be released at the remittance of
the processed data.  The outstanding amount of five hundred thousand US Dollars
(US$ 500,000) will be released at the remittance by Operator of all the reports
and documents deriving from the Minimum Exploration Work Program of the Initial
Period.

 

(b)                                 Each time Contractor Group decides to enter
into an Extension Period pursuant to Articles 4.2.2 and 4.2.3, at the time of
such application Operator shall provide a Bank Guarantee in the amount of five
million

 

14

--------------------------------------------------------------------------------


 

US Dollars (US$ 5,000,000) in addition to the drilling contract of the committed
exploration well. In the event Operator does not provide the drilling contract,
the amount of the Bank Guarantee will be twelve million US Dollars (US$
12,000,000).  The Bank Guarantee, as stated in this paragraph, will be put in
place in order to guarantee the fulfillment of the Minimum Exploration Work
Programs set out in Articles 4.2.2(a) and 4.2.3(a) respectively.

 

4.2.5.                  Operator shall notify ONHYM when Contractor Group has
completed the Exploration Work in a Minimum Exploration Work Program for any
Exploration Period, and ONHYM shall, if the Bank Guarantee is due to be released
pursuant to Article 4.2.4, within fifteen (15) days of such notice from
Operator, give a notification to the Bank to release the Bank Guarantee or
notify Contractor Group that it disagrees that such Minimum Exploration Work
Program has been completed. The Bank Guarantee shall be released at the relevant
expiry date specified in Article 4.2.4, unless a payment is due under
Article 4.2.6, in which case the Bank Guarantee will be released when such
payment is made.

 

4.2.6.                  It is the intention of the Parties that the Exploration
Work set out in the Minimum Exploration Work Programs shall be carried out by
Contractor Group as a minimum commitment. However, if for any reason other than
Force Majeure, or technical difficulties, as described below, Contractor Group
has not completed the Minimum Exploration Work Program for a particular
Exploration Period to which it is committed under Articles 4.2.1, 4.2.2 or
4.2.3, Contractor Group will pay an amount equal to the estimated costs provided
in Articles 4.2.1, 4.2.2, and 4.2.3 for the applicable period.  In the event of
technical difficulties, including but not limited to encountering impenetrable
substances, high pressures, wellbore instability, mechanical failures, unsafe
conditions or other conditions, which Contractor Group is not able to overcome
using good and prudent oil field practices, and such technical difficulties
prevent Operator from fulfilling the Minimum Exploration Work Program, Operator
may cease operations and will be deemed to have fulfilled the Minimum
Exploration Work Program.

 

4.2.7.                  Subject  to Article 4.2.6, it is understood and
expressly agreed that it is the performance of the Minimum Exploration Work
Program and not the expenditures associated with the estimated cost thereof
which shall determine Contractor Group’s compliance with this Agreement. 
Performance of the Minimum Exploration Work Program shall be deemed to
constitute the fulfillment of all obligations related to payment of the
estimated costs provided in Articles 4.2.1, 4.2.2, and 4.2.3 for the applicable
period. Notwithstanding the provisions of Article 3.1, all costs incurred in
carrying out Exploration Work shall be borne entirely by Contractor Group,
without any obligation for ONHYM to provide any reimbursement.

 

15

--------------------------------------------------------------------------------


 

4.2.8.                 Furthermore, ONHYM has the right to control and audit
expenditures relating to Exploration Works incurred by Contractor Group during
the Initial Validity Period and any Extension Period in order to control the
fulfillment of the Minimum Exploration Work Program.

 

16

--------------------------------------------------------------------------------


 

PART III

 

EXPLOITATION CONCESSION(S)

 

17

--------------------------------------------------------------------------------


 

ARTICLE 5

 

HYDROCARBON EXPLOITATION

 

5.1                               In accordance with the provisions of
Section 27 of the Law, the discovery of a commercially exploitable Hydrocarbon
deposit shall give the Parties the right to obtain, at their request, an
Exploitation Concession covering all of the area of said deposit. The maximum
duration of the Exploitation Concession shall be twenty-five (25) years.
However, one single exceptional extension, not to exceed ten (10) years, may be
granted, upon joint application by the Parties if the rational and economic
exploitation of the deposit so justifies; ONHYM and Contractor Group shall
jointly apply the procedure to obtain the aforementioned exceptional extension.

 

5.2                               Subject to any assignment in accordance with
Article 17, the indivisible Percentage Interest of the Parties in each of the
Exploitation Concession(s) shall be:

 

KOSMOS

 

37.5%

 

 

 

PHVL

 

37.5%

 

 

 

ONHYM

 

25%

 

5.3                               Expenses for Development and Exploitation Work
in respect of a Hydrocarbons deposit, incurred after the declaration made in
accordance with the provisions of the Hydrocarbon Code and the Association
Contract that such deposit contains commercially exploitable quantities, shall
be funded by the Parties in proportion to their respective Percentage Interests.
However ONHYM shall not be required to commence the payment of its share of such
expenses until the effective date of the relevant Exploitation Concession.

 

5.4                               The Parties, each being the sole owner at the
point of production of their respective Percentage Interest shares in the
Hydrocarbons produced from the Exploitation Concession(s), shall each have the
right to take, dispose of and separately sell their share of Available Crude Oil
and Available Natural Gas.

 

In accordance with Section 41 of the Law, Contractor Group must, before
contemplating export of its share of production of Available Crude Oil,
contribute to the needs of the local market of Morocco. The price of the sold
Available Crude Oil in the domestic market shall be the Market Price as
determined pursuant to Article 6. The portion so required to be sold by

 

18

--------------------------------------------------------------------------------


 

Contractor Group in any calendar year shall not (unless otherwise agreed between
the Parties) exceed the lesser of the quantities determined according to the
following ratios: either twenty percent (20%) of Contractor Group’s share of
Available Crude Oil or Contractor Group’s share of the domestic market deficit
as measured by the ratio of Contractor Group’s share of Available Crude Oil to
the total production of Crude Oil under all petroleum agreements concluded in
Morocco.

 

5.5                              In the case of Natural Gas, the Parties will
use their best endeavors to find domestic and foreign markets for such Natural
Gas.

 

If the Parties agree that the quantity of Natural Gas discovered requires the
construction of export facilities, in addition to domestic market facilities,
the Parties shall determine, after having informed the STATE, respective
quantities to be reserved for the domestic market and for export customers
having entered into long-term contracts. ONHYM shall use its best endeavors to
assist Contractor Group to obtain all necessary licenses and authorisations for
the construction of such facilities.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MARKET PRICE

 

6.1                               The Market Price in Dollars as determined in
accordance with this Article 6 shall be used for the calculation of the royalty
in cash and of the corporate tax pursuant to Section 46 of the Law.

 

6.2                               The Market Price for Crude Oil shall be
determined each Quarter for each of the Parties, as follows:

 

(a)                                 Except in the case of sales of Crude Oil
which do not meet the conditions set out below in Article 6.2 (b) or which are
excluded by Article 6.5, the Market Price shall be the actual price received by
the Party in question for sales of Crude Oil in the relevant period. Market
Price shall be determined separately for each type of Crude Oil or Crude Oil
blend and for each place of loading.

 

Such actual prices shall be adjusted to the price per Barrel, F.O.B. place of
loading in Morocco.

 

(b)                                 Actual prices shall only be used if they are
obtained from customers who generally purchase on a regular basis pursuant to
purchase contracts contemplating liftings over a period of at least ninety (90)
days or from spot sales under arms length transactions, including contracts
notified under Article 6.2 (c).

 

(c)                                  If Crude Oil is to be sold by a Party under
a long term contract with its Affiliate at a price based on the published prices
of Crude Oil on the international market, adjusted in particular to account for
differences in quality and transport, then such Party shall submit a copy of the
contract to the appropriate department of the STATE.

 

6.3                               If, during a given Quarter, a Party has made
Crude Oil sales that do not fall under Article 6.2, the price to be applied to
such sales shall be the Market Price per barrel determined in accordance with
Article 6.2 for the sales of said Party.

 

6.4                               If there are no sales of Crude Oil within a
Quarter by a Party which fall within Article 6.2, then the Market Price for the
Party concerned will be determined by agreement between the appropriate
departments of the STATE and such Party.

 

Such Market Price shall be based upon weighted average sales prices in Dollars
in the past preceding Quarter of a basket of leading types of Crude

 

20

--------------------------------------------------------------------------------


 

Oils produced in major Crude Oil producing countries in the Arabian-Persian
Gulf, Mediterranean, or in Africa, which are quoted and regularly sold on the
open market. The composition and weighting of the said basket shall be agreed
between the STATE and the Party(ies) concerned, and may be adjusted to reflect
the individual characteristics of the particular Crude Oil or Crude Oil blend
produced, taking into consideration positive or negative adjustments generally
applied in the international petroleum industry (corrections for quality,
transportation, etc.). The intent of this provision is to determine the Market
Price in foreign currency that is obtainable generally in arms-length
transactions, on the open market from customers regularly purchasing on
competitive commercial terms.

 

In determining the Market Price pursuant to this Article 6.4, the STATE and the
Party(ies) shall consider all available relevant data, including the weighted
average actual prices, F.O.B. (INCOTERMS 2000 by the International Chamber of
Commerce — I.C.C. and its future updates), exclusive of any marketing fee, of
Crude Oil produced under this Agreement, of any export sales by the Parties or
by their Affiliates to third parties that are non-Affiliates.

 

6.5                               Prices of the following types of sales shall
not be considered in fixing Market Price:

 

(i)                                     Sales, whether direct or indirect,
through brokers or otherwise, by any Party to any Affiliate of such Party,
unless such sales are under a contract submitted to the STATE under
Article 6.2(c) (except where the STATE has notified the Party, giving its
reasons, within sixty (60) days of submission, that it is not satisfied with the
terms of such contract submitted under Article 6.2(c), because it does not agree
on the Fair Value of the price  for such contract).

 

(ii)                                  Sales involving a quid pro quo other than
payment in a foreign currency or motivated in whole or in part by considerations
other than the usual economic incentives for arms-length Crude Oil sales, for
example, sales influenced by or involving special dealings, relations between
governments or barter transactions.

 

6.6                               If the STATE and the relevant Party fail to
agree under Article 6.4 on Market Price for any Crude Oil for any Quarter by at
least fifteen (15) days after the end of that Quarter, either of them, with
notice to the other, may submit, for determination by a single arbitrator
designated by the International Center of Technical Expertise of the
International Chamber of Commerce (I.C.C.), the question, what single price per
Barrel, in the arbitrator’s judgment, performed under I.C.C. rules and
procedures, best represents the Market Price of that Crude Oil for the pertinent
Quarter.

 

21

--------------------------------------------------------------------------------


 

If the STATE does notify a Party that it is not satisfied that the price under a
contract submitted under Article 6.2(c) is Fair Value, the question of whether
the price under the contract is Fair Value may be submitted for arbitration on
the same basis as set out in the above paragraph.

 

The arbitrator’s decision shall be final and binding on the STATE and the
Parties. For the purpose of arbitration under this Article 6.6, the provisions
of Articles 22.4 to 22.7 inclusive shall apply.

 

6.7                              Market Price for Natural Gas shall be
determined by applying, when applicable, the same general principles as those
enumerated above for the determination of the Market Price of Crude Oil, in
respect of export sales of Natural Gas. In the case of domestic sales, the
Market Price shall be the price received.

 

6.8                               The Parties agree that for the determination
of royalties payable pursuant to Article 11, the Market Price fixed according to
the above provisions shall be adjusted by the deduction of all processing and
transportation costs as well as sales costs incurred to deliver such
Hydrocarbons to the purchaser.

 

22

--------------------------------------------------------------------------------


 

PART IV

 

THE PARTIES’ OBLIGATIONS

 

23

--------------------------------------------------------------------------------


 

ARTICLE 7

 

APPLICABLE LAW

 

7.1                               Exploration Work and Development and
Exploitation Work in the Area of Interest shall be performed in conformity with
the provisions of this Agreement, executed according to the Hydrocarbon Code,
and with the laws and regulations of Morocco in force on the date of signature.

 

7.2                               This Agreement shall be governed and
interpreted in conformity with Moroccan Law in accordance with Section 33 of the
Law.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 8

 

ADMINISTRATION CONTROL

 

The Parties shall be bound by the control procedures set out by the Hydrocarbon
Code for all their activities relating to Exploration Works and to Development
and Exploitation Works.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 9

 

PROFESSIONAL TRAINING

 

9.1                               Contractor Group shall contribute to the
training of ONHYM’s staff and technicians up to fifty thousand US Dollars (US $
50,000) for each twelve (12) Month period during the entire duration of this
Agreement.  The annual contribution to training shall be increased by twenty
-five thousand US Dollars (US $ 25,000) each time an Exploitation Concession is
granted.

 

9.2                               Pursuant to Article 47 of the Law, all
training expenses incurred by Contractor Group in accordance with Article 9.1 of
this Agreement shall be considered as costs of exploration or exploitation in
relation to the Exploration Permits or Exploitation Concession(s), as the case
may be.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 10

 

SAFETY AND ENVIRONMENT

 

The Parties shall conduct all Exploration Works and the Development and
Exploitation Works according to the rules relating to safety and the protection
of the environment in conformity with Section 38 of the Law as well as Sections
32 and 33 of the Decree.

 

27

--------------------------------------------------------------------------------


 

PART V

 

FISCAL PROVISIONS

 

28

--------------------------------------------------------------------------------


 

ARTICLE 11

 

ANNUAL ROYALTY

 

11.1                        Each of the Parties shall pay the STATE an annual
royalty on the value of its Percentage Interest of the Available Crude Oil and
Available Natural Gas produced from each Exploitation Concession at the
following rates:

 

(a)                                 Exploitation Concession located onshore or
offshore at a water depth less than or equal to 200 meters

 

Crude Oil

 

The production of the first 300,000 tons from an Exploitation Concession is
exempt from the payment of royalty. Any production in excess of 300,000 tons
from an Exploitation Concession shall be subject to royalty at the rate of ten
percent (10%).

 

Natural Gas

 

The production of the first 300 million cubic meters from an Exploitation
Concession is exempt from the payment of royalty. Any production in excess of
300 million cubic meters from an Exploitation Concession shall be subject to
royalty at the rate of five percent (5%).

 

(b)                                 Exploitation Concession located offshore at
a water depth of more than 200 meters

 

Crude Oil

 

The production of the first 500,000 tons from an Exploitation Concession is
exempt from the payment of royalty. Any production in excess of 500,000 tons
from an Exploitation Concession shall be subject to royalty at the rate of seven
percent (7%).

 

Natural Gas

 

The production of the first 500 million cubic meters from an Exploitation
Concession is exempt from the payment of royalty. Any production in excess of
500 million cubic meters from an Exploitation Concession shall be subject to
royalty at the rate of three-and-a-half percent (3.5%).

 

11.2        Payment of the annual royalty shall be made by the Parties as
follows:

 

29

--------------------------------------------------------------------------------


 

11.2.1              In respect of Natural Gas produced from any Exploitation
Concession, royalty shall be paid to the STATE in cash, unless the STATE decides
one year in advance, by so notifying each of the Parties, to be paid in kind, in
the point of production, for such Exploitation Concession.

 

In the case of Crude Oil, the STATE reserves the right to be paid royalties in
cash or in kind in the point of production. Any decision by the STATE to modify
its choice of payment in respect of Crude Oil must be communicated to each of
the Parties in writing at least six (6) Months prior to the effective date of
such a change.

 

11.2.2              In respect of any royalties to be paid to the STATE in cash,
on or before 31st of July and 31st of January of each calendar year, each of the
Parties shall pay the STATE on account of the annual royalty for the six Month
periods ending 30th June and 31st December of the calendar year in question, in
respect of the sales of Available Crude Oil or Available Natural Gas produced
from each of the Exploitation Concession(s) during such six Month period.

 

The amount of such payments shall be estimated by each of the Parties by
utilizing the appropriate Market Prices for royalty calculations for Crude Oil
and/or Natural Gas in effect during the Quarters to which such payment relates
as determined pursuant to Article 6.

 

11.2.3              Within ninety (90) days following the end of each calendar
year, each of the Parties shall submit to the STATE the final annual royalty
declaration. In the case of payment of royalty in cash, the Parties shall then
settle the difference between the actual amounts due and the sum of the
estimated payments made for the calendar year in question.

 

If the sum of the estimated payments made is greater than the final amount due,
the difference shall be carried forward as a credit to the annual royalty for
the next calendar year, and shall be deducted from the next payment(s) to be
made.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 12

 

CORPORATE INCOME TAX

 

12.1.                     In accordance with article 5 of the “Code Général des
Impôts” instituted by finance law n° 43-06 for the 2007 financial year,
promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (December 31st, 2006), as
amended by finance law n° 38-07 for the 2008 financial year, by finance law n°
40-08 for the 2009 financial year, by finance law n° 48-09 for the 2010
financial year and by finance law n° 43-10 for the 2011 financial year,  and in
accordance with Sections 46, 47, 48 and 49 of the Law, each of the Parties shall
calculate and pay the STATE the corporate income tax according to the law
n°24-86 establishing the corporate income tax as amended and completed,
utilizing the Market Prices determined pursuant to Article 6.

 

12.2.                     In accordance with article 6-II-B-2° of “Code Général
des Impôts” instituted by finance law n° 43-06 for the 2007 financial year,
promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (December 31st, 2006), as
amended by finance law n° 38-07 for the 2008 financial year, by finance law n°
40-08 for the 2009 financial year, by finance law n° 48-09 for the 2010
financial year and by finance law n° 43-10 for the 2011 financial year, each of
the Parties shall benefit of a total exemption from corporate income tax for a
ten consecutive year-period for each Exploitation Concession starting from the
date of commencement of regular production from such Exploitation Concession.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CUSTOMS

 

Each of the Parties, their contractors and sub-contractors shall benefit from
the customs regime specified in Sections 50, 51 and 52 of the Law.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 14

 

FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

 

14.1                        In accordance with article 6-I-C-1 of “Code Général
des Impôts” instituted by by finance law n° 43-06 for the 2007 financial year,
promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (December 31st, 2006), as
amended by finance law n° 38-07 for the 2008 financial year, by finance law n°
40-08 for the 2009 financial year, by finance law n° 48-09 for the 2010
financial year and by finance law n° 43-10 for the 2011 financial year,  and
with provisions of Sections 53 to 58, 60 and 62 of the Law, each of the Parties,
when applicable, shall benefit, from measures relating to the duty on actual
capital contributions, the foreign exchange regime, the business activity tax
(Impôt des patentes), the urban tax, un-built urban areas tax and  the tax on
proceeds from shares, capital rights and similar revenues.

 

14.2                        In accordance with the provisions of articles
92-I-40° and 123-41° of “Code Général des Impôts” instituted by by finance law
n° 43-06 for the 2007 financial year, promulgated by dahir n° 1-06-232 of 10
Hijja 1427 (December 31st, 2006), as amended by finance law n° 38-07 for the
2008 financial year, by finance law n° 40-08 for the 2009 financial year, by
finance law n° 48-09 for the 2010 financial year and by finance law n° 43-10 for
the 2011 financial year, and Section 61 of the Law, each of the Parties, their
contractors and sub-contractors shall benefit from exemption from value-added
tax on goods and services acquired in the domestic market or imported from
abroad.

 

14.3                       Withholding tax will apply to payments for services
provided by all foreign companies in accordance with law n° 24-86, as amended
and completed, and in accordance with any double taxation treaties applicable to
such foreign company.

 

14.4                       Contractor Group shall pay the application fees for
the grant and extensions of the Exploration Permits.

 

14.5                       Each of the Parties shall pay its proportional share
of the annual surface rental of one thousand Dirham (1,000 DH) per square
kilometer on all Exploitation Concession(s).

 

33

--------------------------------------------------------------------------------


 

ARTICLE 15

 

BONUSES

 

15.1                        Contractor Group agrees to pay the STATE, when a
deposit of Hydrocarbons in the Area of Interest in which it has a Percentage
Interest is declared pursuant to the Association Contract to contain
commercially exploitable quantities, a discovery Bonus of an amount of one
million US Dollars (US $ 1,000,000).  This payment has to be made within thirty
(30) days of the official granting of the Exploitation Concession.

 

15.2                        In addition, starting from the date the total
production of Crude Oil or Barrels equivalent Crude Oil, from all Exploitation
Concessions in the Area of Interest in which Contractor Group has a Percentage
Interest has reached and been maintained during a period of thirty (30)
consecutive days at the daily production levels listed below, Contractor Group
shall pay the STATE the corresponding bonuses payable within thirty (30) days of
the end of the Month in which the aggregate levels of production have first been
so maintained:

 

50,000 BOPD/BOE per day

one million US Dollars
(US$1,000,000)

 

 

75,000 BOPD/BOE per day

two million US Dollars
(US$2,000,000)

 

 

100,000 BOPD/BOE per day

three million US Dollars
(US$3,000,000)

 

 

More than 100,000 BOPD/BOE per day

four million US Dollars
(US$ 4,000,000)

 

It is understood that the Bonuses specified in Article 15.2 will be a one time,
lump sum payment for each level of production when such level of production is
reached and maintained for a period of 30 consecutive days.

 

The Bonus payments established in Articles 15.1 and 15.2 above shall be deemed
development costs and shall be deductible for the calculation of Contractor
Group’s taxable profits.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 16

 

STABILITY

 

16.1                        The economic terms and conditions which will apply
to Contractor Group for the activities to be conducted by Contractor Group under
this Petroleum Agreement and throughout its period of validity, have been agreed
after negotiations in good faith on the basis of the legislation in force in
Morocco on the date of signature.

 

16.2                        In the event that a change in Regulations has a
significant adverse effect on the economic benefits that Contractor Group would
have received if such change had not been made, the terms of this Agreement will
be as soon as possible adjusted in order to compensate Contractor Group for such
adverse effect.

 

ONHYM shall use every effort with the STATE to preserve or re-establish in favor
of Contractor Group the economic terms and conditions prevailing at the time of
signature. If despite the efforts of ONHYM, this should not prove to be possible
Contractor Group shall notify in writing to ONHYM a proposal for the necessary
changes to be made to the terms of this Agreement in order to compensate for
such adverse effect, and the Parties shall endeavor to agree on such changes to
the terms hereof.

 

If the Parties fail to agree on such changes within a term of sixty (60) days
from the date on which Contractor Group delivers a notice on this regard to
ONHYM, the matter may be referred to Arbitration under Article 22.

 

35

--------------------------------------------------------------------------------


 

PART VI

 

MISCELLANEOUS PROVISIONS

 

36

--------------------------------------------------------------------------------


 

ARTICLE 17

 

TRANSFER OF PERCENTAGE INTERESTS

 

17.1                        Any member of Contractor Group shall be entitled to
transfer all or part of its Percentage Interest in the Exploration Permits, in
accordance with the provisions of the Hydrocarbon Code, and subject to the
provisions of the Association Contract.  Any transfer of such Contractor Group
member’s Percentage Interest in the Exploration Permits during the validity of
an Exploration Period, may not be made without the prior written authorization
of the Minister in charge of Energy.  Notwithstanding the foregoing and for the
avoidance of doubt, the Parties agree and acknowledge that any pledge, mortgage
charge, lien, hypothecation, encumbrance,  by way of security of its interest
under the Exploration Permits will require only notification to the Minister in
charge of Energy.

 

If such a transfer takes place, the Parties shall enter into an amendment to
this Agreement to define the new Percentage Interests and the corresponding
commitments.

 

17.2                        Any Party shall be entitled at any time to transfer
all or part of its Percentage Interest in any Exploitation Concession,
independently from the other Exploitation Concession(s) in accordance with the
provisions of the Hydrocarbon Code and subject to the provisions of the
Association Contract.  If such a transfer takes place, the Parties shall enter
into an amendment to this Agreement to recognize the new Percentage Interests
and the corresponding commitments.

 

17.3                        The transferee of any such Percentage Interest shall
become a Private Party to this Agreement upon the completion of the transfer of
the Percentage Interest to it in accordance with the provisions of the
Hydrocarbon Code and the provisions of the Association Contract.  The Private
Party(ies) shall be jointly and severally responsible for the obligations of
Contractor Group set out in this Agreement.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 18

 

ASSOCIATION CONTRACT

 

18.1                        Simultaneously with the signing of this Petroleum
Agreement, ONHYM and Contractor Group shall sign an Association Contract in
order to:

 

18.1.1              Establish the appropriate procedures to enable the Parties
to perform jointly successful Exploration Works and Development and Exploitation
Works as specified in this Agreement relating to the Area of Interest;

 

18.1.2              Establish the necessary procedures to secure an orderly
conduct of joint operations and to govern relations between the Parties; and,

 

18.1.3              Define and set forth the rights and obligations of each of
the Parties.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 19

 

THE OPERATOR

 

19.1                        KOSMOS is hereby designated as Operator for the
conduct of all the operations and activities in respect of the Exploration
Permits and the Exploitation Concession(s) which will derive from the said
Exploration Permits, until the creation of a Joint Operating Company or until
such time as it ceases to be Operator in accordance with the provisions of the
Association Contract.

 

19.2                        The rights and duties of the Operator are detailed
in the Association Contract. The Operator shall unless otherwise agreed by the
Parties or provided herein, give notice on behalf of the Parties to the STATE
under this Agreement and represent the Parties in discussions with the STATE or
any other Moroccan authorities, in accordance with the provisions of the
Association Contract.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 20

 

CONFIDENTIALITY

 

20.1                        Each of the Parties undertakes to treat as
confidential the terms of this Agreement, and information gathered by it as a
result of the operations under this Agreement (“Confidential Information”), and
shall not divulge Confidential Information to a person who is not a Party. 
Provided that a Party may divulge Confidential Information in the following
cases:

 

a)                                     to the extent such Confidential
Information is required to be furnished  pursuant to any arbitration or legal
proceedings, or by virtue of any law applicable to such Party;

 

b)                                     to any of its Affiliates, provided any
such Affiliate maintains confidentiality as provided in this Article;

 

c)                                      to its or its Affiliates’ employees for
the purposes of conducting operations hereunder, subject to each Party taking
customary precautions to ensure Confidential Information is kept confidential;

 

d)                                     subject to Article 20.2, to a contractor,
subcontractor, professional adviser or auditor employed or potentially to be
employed by a Party in relation to the operations described in this Agreement,
where such disclosure is required for the effective performance of the
recipient’s duties;

 

e)                                      subject to Article 20.2, to a credit
establishment or any other financial institution or insurance institution in
connection with the prospective funding of a loan or other financial agreement
or insurance agreement to be entered into for financing operations described in
this Agreement or insuring a Party’s interests in this Agreement;

 

f)                                       subject to Article 20.2, to a bona fide
prospective transferee of the whole or part of a Percentage Interest in this
Agreement, including an entity with which such Party is conducting bona fide
negotiations directed toward a merger, consolidation or the sale of a majority
of the shares in such Party or any of its Affiliates which control such Party
directly or indirectly;

 

g)                                      to the extent Confidential Information
must be disclosed by the Party as a public communication for the purpose of
complying with laws, regulations and requirements of the Moroccan Government or
pursuant to any rules or requirements of any other government or stock exchange
having jurisdiction over such Party, or its Affiliates;

 

40

--------------------------------------------------------------------------------


 

h)                                     if, before such disclosure, the
Confidential Information had become public knowledge or had been legally
obtained by the Party or any Affiliate from a source other than under this
Agreement; or

 

i)                                         if such disclosure is approved in
writing by all of the Parties.

 

20.2                        Disclosure pursuant to Articles 20.1 (d), (e) and
(f) shall not be made unless prior to such disclosure the disclosing Party has
obtained a written undertaking from the recipient to keep the data and
information strictly confidential and not to use or disclose the data and
information except for the express purpose for which disclosure is to be made.

 

20.3                        The Parties agree under all circumstances to honor
the provisions of this Article 20 throughout the entire term of this Agreement.
In addition, Contractor Group undertakes under all circumstances to comply with
the provisions of this Article 20 for a duration of three (3) years after the
expiry of the Exploration Permits in respect of which the Confidential
Information was obtained.

 

20.4                        Any member of Contractor Group shall notify and seek
the approval of ONHYM before sending any press release or providing any
information demanded or requested by any public media relating to this
Agreement.  ONHYM shall respond within seventy-two (72) hours of receipt of such
notice and request for approval.  If ONHYM does not provide a response within
said seventy-two (72) hours, approval by ONHYM shall be deemed to have been
given.

 

Any member of Contractor Group shall provide ONHYM with information that such
member of Contractor Group has provided to any government agency or regulatory
authority in compliance with statutory or regulatory requirements

 

41

--------------------------------------------------------------------------------


 

ARTICLE 21

 

FORCE MAJEURE

 

21.1                        Any failure or delay by one of the Parties in the
performance of any of its obligations under this Agreement, with the exception
of obligations in respect of the payment of any amount due hereunder, shall be
excused to the extent that it is attributable to an event of Force Majeure.  For
the purposes of this Agreement, an event of Force Majeure shall mean any event
which is unforeseen, insurmountable or beyond the reasonable control of the
Party affected, and which the Party affected can not prevent or overcome by
exercising due diligence in accordance with oil industry standards.

 

21.2                        The Party whose ability to perform its obligations
is affected by an event of Force Majeure, shall advise the other Parties thereof
in writing as soon as possible. Each of the Parties shall take all steps that
are reasonably within their power to ensure that an event of Force Majeure is
overcome as soon as possible.

 

21.3                        As soon as practicable, once the period of an event
of Force Majeure ceases, operations affected by an event of Force Majeure shall
recommence.

 

21.4                        If as a result of an event of Force Majeure, the
operations are delayed, curtailed or prevented for a period of time then the
time for carrying out the affected operations will be extended by a period equal
to the period of an event of Force Majeure. In addition the period of validity
of the Exploration Permits and/or Exploitation Concession(s) shall be extended
by a period equal to the period of an event of Force Majeure.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 22

 

ARBITRATION

 

22.1                        The Parties shall use all reasonable endeavors to
amicably reach an equitable settlement of any dispute arising out of or in
connection with this Agreement.  If an amicable settlement cannot be reached
within sixty (60) days from the time one Party delivers a notice to the other
Party, such dispute shall be settled by arbitration as provided below.

 

22.2                        With the exception of any disputes with regard to
the determination of Market Price, which shall be settled in conformity with
Article 6, all disputes arising out of or in connection with this Agreement,
which have not been amicably resolved as proved in Article 22.1, shall be
definitively settled by arbitration before the International Centre for the
Settlement of Investment Disputes (ICSID).  If, for whatever reason, the dispute
does not fall within the jurisdiction of ICSID, it shall then be submitted to
arbitration under the rules for conciliation and arbitration of the
International Chamber of Commerce (ICC).

 

22.3                        The arbitration tribunal shall be composed of three
(3) arbitrators, one appointed by ONHYM and the other by Contractor Group and
the third arbitrator, who shall be president of the arbitral tribunal, appointed
by agreement between the first two arbitrators. If there shall be any default in
appointing an arbitrator, such arbitrator shall be appointed on the application
of any Party by the President of the Administrative Council of ICSID (or, if the
arbitration is being conducted under the ICC rules, by the President of the ICC
Arbitration Court). The arbitration tribunal shall apply Moroccan Law.

 

22.4                        Any arbitration proceeding shall take place in Paris
(France) and shall be conducted in the French language.

 

22.5                        It is agreed that recourse to arbitration shall be
made directly by one Party by notice to ICSID (or ICC) with a copy to the other
Party(ies). The Parties expressly agree that the arbitration award shall be
final and binding and that it may be recognised or enforced by any court of
competent jurisdiction, in accordance with Article 54 of the ICSID Convention or
the ICC Rules as the case may be.

 

The Parties waive any right of immunity as to it or its property in respect of
the enforcement of and execution upon any award rendered under this Article 22.

 

22.6                       The Parties commit irrevocably to apply any decision
given by an arbitral tribunal constituted according to the provisions of this
Agreement.

 

43

--------------------------------------------------------------------------------


 

22.7                       Each Party shall bear its own costs and expenses,
including its attorneys’ fees, incurred relating to the arbitration, but the
costs of the arbitrators and the arbitration tribunal shall be borne by the
Party against whom the ruling is made.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 23

 

NOTIFICATION

 

All notices which must or may be given in accordance with the Hydrocarbon Code
and with this Agreement, shall be in writing and may be delivered by hand or
notified by electronic mail, or fax, at sender’s option and expense, and (unless
delivered by hand or acknowledged or otherwise agreed by the receiving Party)
shall be confirmed by registered letter with acknowledgement of receipt and
shall become effective once received by the first of these means of
transmission:

 

These notices shall be addressed as follows:

 

To:
Address:


Attention:
E-mail:
FAX:

 

The STATE
Ministry in charge of Energy,
B.P. 6208 - Rabat Instituts
Haut Agdal, Rabat — MAROC
Le Secrétaire Général

(212) 05 37 77 47 32

 

 

 

To:
Address:


Attention:
E-mail:
Fax:

 

ONHYM
The Office National des Hydrocarbures et des Mines
5 Avenue Moulay Hassan
B.P. 99 - RABAT - MAROC
Le Directeur Général
benkhadra@onhym.com
(212) 05 37 28 16 26 / 05 37 79 44 75

 

 

 

To:
Address:




Attention:
E-mail:
Fax:

 

KOSMOS ENERGY DEEPWATER MOROCCO
4th Floor, Century Yard
Cricket Square, Hutchins Drive
Elgin Avenue, George Town
Gran Cayman KY1-1209
Cayman Islands
Andrew Johnson
whayes@kosmosenergy.com
+ 1 345 527 2105

 

45

--------------------------------------------------------------------------------


 

with copy to:

 

Address:





E-mail:
Fax:

 

KOSMOS ENERGY DEEPWATER MOROCCO
c/o KOSMOS ENERGY, LLC
8176 Park Lane
Suite 500
Dallas, Texas 75231
General Counsel
whayes@kosmosenergy.com
+ 1 214 363 9024

 

 

 

To:
Address:


Attention:
E-mail:
Fax:

 

PATHFINDER HYDROCARBON VENTURES LIMITED
Pathfinder Hydrocarbon Ventures Limited, Channel
House, Green Street, St. Helier, Jersey JE2 4UH, British
Channel Islands
Mr Paul Griffiths
paulgriffiths@eircom.net
00 44 1534 834601

 

For the purposes of this Agreement, any Party may change its notification
address by notice in writing to the other Party(ies), provided that notices to
the old address shall continue to be validly served for a period of ten
(10) days following notification of such change.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 24

 

OTHER PROVISIONS

 

24.1                        All notices and any applications to and
correspondence with the STATE which may have to be given in accordance with the
Hydrocarbon Code and this Agreement will be in the French language, while
technical data and documents may be established in the French language or the
English language.

 

24.2                        If any Party does not require performance of any of
the provisions of this Agreement or exercise its rights and privileges arising
out of the Hydrocarbon Code and/or of this Agreement, this shall not be deemed a
waiver of any such provisions, rights and privileges. Any express waiver shall
not be deemed to be a waiver in respect of any future exercise of such
provisions, rights and privileges.

 

24.3                        The Parties’ respective successors and all their
assignees shall be bound by and benefit from this Agreement.

 

24.4                        This Agreement is signed in French and English
versions. In case of any difference of interpretation, the French version shall
prevail.

 

24.5                        No provision of this Agreement may be amended or
modified except by mutual agreement in writing and signed by the Parties. Such
amendments or modifications shall not become effective until they have been
approved by a joint order issued in accordance with the Hydrocarbon Code.

 

24.6                        Where this Agreement is silent in respect of any
given situation, the provisions of the Hydrocarbon Code shall apply.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 25

 

EFFECTIVE DATE

 

25.1                        As stipulated in Section 34 of the Law and
Section 60 of the Decree, this Petroleum Agreement shall be approved by a joint
order issued by the Minister in charge of Energy and the Minister in charge of
Finance.

 

25.2                        This Agreement will become effective on the date of
the signature of the aforesaid joint order “Effective Date” and will remain in
force until its termination in accordance with the provisions of Article 2.

 

IN WITNESS WHEREOF, THIS AGREEMENT IS EXECUTED IN SIX (6) ORIGINAL COPIES IN THE
FRENCH LANGUAGE AND THREE (3) ORIGINAL COPIES IN THE ENGLISH LANGUAGE.

 

IN RABAT ON THIS DAY OF May 4, 2011

 

 

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES,

ACTING ON BEHALF OF THE KINGDOM OF MOROCCO,

 

 

 

 

/s/ MME. AMINA BENKHADRA

 

BY:

MME. AMINA BENKHADRA

 

TITLE::

GENERAL DIRECTOR

 

 

 

 

 

KOSMOS ENERGY DEEPWATER MOROCCO

 

 

 

 

 

/s/ MR. JOSEPH MATTHEWS

 

BY:

MR. JOSEPH MATTHEWS

 

TITLE:

VICE PRESIDENT

 

 

 

 

 

PATHFINDER HYDROCARBON VENTURES LIMITED

 

 

 

 

/s/ MR. PAUL GRIFFITHS

 

BY:

MR. PAUL GRIFFITHS

 

TITLE:

CHIEF EXECUTIVE OFFICER

 

 

48

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

The corresponding definitions set forth in the Law are hereby adopted and
incorporated by reference herein, and accordingly shall apply for all purposes
hereof.

 

The following words, terms and phrases shall have the meaning ascribed thereto
below and accordingly shall apply for all purposes hereof, whenever any of the
following words and expressions (words importing gender include all genders) are
used in this Petroleum Agreement with an initial capital letter:

 

1)                                    “Affiliate” means: -

 

(i)                                     in relation to KOSMOS and PHVL;

 

(a)                                 any company (other than KOSMOS or PHVL)
which is for the time being directly or indirectly controlled by KOSMOS or PHVL.

 

(ii)                                  in relation to any Party other than KOSMOS
or PHVL;

 

(a)                                 any company or entity controlled by such
Party;

 

(b)                                 any company or entity which controls such
Party;

 

(c)                                  any company or entity which is controlled
by another company or entity which controls such Party.

 

“Control” shall mean the ownership, (whether such ownership is direct or
indirect through a series of companies or entities) by one or more companies or
entities of at least fifty percent (50 %):

 

(a)                                 of the voting stock of another company or
entity which is issuing voting stock ; or

 

(b)                                 of the rights to decide the appointment of
managers of another entity which is not issuing voting stock.

 

In the case of ONHYM, this definition shall include the STATE and any entity
controlled by the STATE.

 

2)                                     “Appraisal Well” means any well whose
purpose at the time of commencement of drilling such well is the determination
of the extent, volume or producibility of a discovery of Hydrocarbons.

 

49

--------------------------------------------------------------------------------


 

3)                                     “Area of Interest” means the Area of
Interest more particularly described in Appendix II of the Petroleum Agreement
or the portion of such Area that remains subject to this Agreement.

 

4)                                     “Article” means an article of this
Agreement unless otherwise indicated.

 

5)                                     “Association Contract” means the document
referred to in Article 18.1.

 

6)                                     “Available Crude Oil” means, for each
Exploitation Concession, the Crude Oil produced after deduction of the Crude Oil
used in carrying out Development and Exploitation Work and Exploration Work.

 

7)                                     “Available Natural Gas” means, for each
Exploitation Concession, Natural Gas produced, whether or not produced in
association with Crude Oil, after deduction of the Natural Gas used as fuel, or
for secondary recovery, re-injected or flared in carrying out Development and
Exploitation Work and Exploration Work.

 

8)                                     “Bank” means any financial institution
that issues a guarantee pursuant to Article 4.2.4.

 

9)                                     “Bank Guarantee” means an irrevocable
bank guarantee, acceptable to ONHYM, provided by Operator in order to secure the
completion of the Minimum Exploration Work Programmes set out in Articles 4.2.1,
4.2.2 and 4.2.3.

 

10)                              “Commercial Discovery” means a discovery of
Hydrocarbons which, after completion of an adequate program of appraisal
drilling, the Parties prove reveals potentially recoverable Hydrocarbon reserves
which could give rise to an economically profitable exploitation, and which the
Parties undertake to develop.

 

11)                              “Contractor Group” means Kosmos and Pathfinder
and any of their successors or assigns.

 

12)                              “Crude Oil” means all Hydrocarbons that are
liquid in their natural state, or obtained by the condensation or separation of
Natural Gas and asphalt.

 

13)                              “Decree” has the meaning ascribed thereto in
the Preamble.

 

14)                              Development and Exploitation Work” means any
operation relating to the development or production of a Hydrocarbon deposit
within the area covered by an Exploitation Concession, whether carried out
within or outside Morocco and, in particular, geological and geophysical work,
the drilling of development wells, the production of Hydrocarbons, the
installation of collection pipes and the operations necessary to the maintenance
of pressure and to primary or secondary recovery.

 

50

--------------------------------------------------------------------------------


 

15)                              “Dollar or US$” means Dollar of United States
of America.

 

16)                              “Effective Date” means the date on which the
joint order has been signed pursuant to Article 25.

 

17)                              “Exploitation Concession” means any
Exploitation Concession granted to the Parties pursuant to the Hydrocarbon Code
and this Agreement, which derives from the Exploration Permits.

 

18)                              “Exploration Period” means the Initial Period,
or any of the Extension Periods   referenced in Article 4.2.

 

19)                              “Exploration Permits” means the Exploration
Permits referred to in Article 3 granted to the Parties pursuant to the
Hydrocarbon Code and this Agreement in the Area of Interest.

 

20)                              “Exploration Work” has the meaning set out in
Article 4.1.

 

21)                              “Exploration Well” means any well whose purpose
at the time of commencement of drilling such well is to explore for any
accumulation of Hydrocarbons whose existence at that time was not confirmed by
drilling.

 

22)                              “Extension Period” means the First and/or the
Second Extension Period.

 

23)                              “Fair Value” means the Market Price  based upon
weighted average sales prices in Dollars in the past Quarter of a basket of
leading Crude Oils produced in major Crude Oil producing countries in the
Arabian-Persian Gulf, Mediterranean, or in Africa which are quoted and regularly
sold on the open market. The composition and weighting of the said basket shall
be agreed between the STATE and the Party(ies) concerned, and may be adjusted
from time to time, to reflect the individual characteristics of the particular
Crude Oil or Crude Oil blend produced, taking into consideration positive or
negative adjustments generally applied in the international petroleum industry
(corrections for quality, transportation, etc.).

 

24)                              “First Extension Period” shall mean the period
of two and half (2.5) years duration as stipulated in Article 3.3(b).

 

25)                              “Force Majeure” has the meaning set out in
Article 21.

 

26)                              “Hydrocarbon Code” has the meaning ascribed
thereto in the Preamble.

 

27)                              “Hydrocarbons” means naturally occurring
Hydrocarbons whether liquid, gaseous or solid other than bituminous shale, and
shall include Crude Oil and Natural Gas

 

28)                              “Initial Period” means the period of two and
one half (2.5) years duration as stipulated in Article 3.3(a).

 

51

--------------------------------------------------------------------------------


 

29)                              “Kosmos” means Kosmos Energy Deepwater Morocco
and any of its successors and assigns.

 

30)                              “Law” has the meaning ascribed thereto in the
Preamble.

 

31)                              “Market Price” means the prices for
Hydrocarbons, determined as provided in Article 6 which shall be used for
calculation of annual royalty in cash and of corporate income tax.

 

32)                              “Minimum Exploration Work Program” means the
Exploration Work to be completed before the end of the Initial Period or any of
the Extension Periods referred to in Articles 4.2.1, 4.2.2 and 4.2.3.

 

33)                              “Month” means a calendar month according to the
Gregorian calendar.

 

34)                              “Natural Gas” means all gaseous Hydrocarbons
obtained from oil or gas wells together with gas that is the residue of the
process of separation of liquid Hydrocarbons.

 

35)                              “ONHYM” means the Office National des
Hydrocarbures et des Mines and any of its successors and assigns.

 

36)                              “Operator” means KOSMOS, appointed in
accordance with Article 19.

 

37)                              “Party” means ONHYM or PHVL or KOSMOS or a
transferee Party individually, and “Parties” shall refer to them collectively.

 

38)                              “Percentage Interest” means in respect of the
Exploration Permits, the percentage interests of the Parties as set forth in
Article 3.1(b) and, in respect of any Exploitation Concession, the percentage
interests of the Parties as set forth in Article 5.2.

 

39)                              “Petroleum Agreement” or “this Agreement” means
the agreement of which this Appendix I forms part.

 

40)                              “PHVL” means Pathfinder Hydrocarbon Ventures
Limited and any of its successors and assigns.

 

41)                             “Private Party” means Contractor Group  in its
capacity as a Party and / or any transferee of PHVL or KOSMOS or of another
Private Party in accordance with Article 17.

 

52

--------------------------------------------------------------------------------


 

42)                              “Quarter” means a period of three Months
commencing on the first day of January, April, July or October in any calendar
year.

 

43)                              “Regulations” means all applicable laws,
decrees, rules and regulations, including all administrative practices relating
thereto.

 

44)                              “ Second Extension Period” shall mean the
period of three (3) years duration as stipulated in Article 3.3(c).

 

53

--------------------------------------------------------------------------------


 

APPENDIX II

 

MAP AND DESCRIPTION OF THE AREA OF INTEREST

 

54

--------------------------------------------------------------------------------


 

APPENDIX III

 

LIST OF DELIVERABLES

 

The Deliverables shall be remitted to ONHYM in the following formats:

 

I.                    Seismic : Acquisition and processing

 

I.1. 2D and 3D Seismic :

 

·       Field data on cartridges, 3592 or LTO-04 in an international standard
format (SEG-D format)

·        Intermediate data such as miror CDP

·        Data processed on cartridge, 3592 or LTO-04 (stack and migration) SEG-Y
with header information about the processed seismic data (processing sequence,
navigation data or coordinates)

·        Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y
format with header information about the processed seismic data (processing
sequence, navigation data or coordinates)

·        Complete sequence of processing in hard copy or electronic format

·        Velocities  analysis data

·        Field documents (operating report of the seismic acquisition, field
note-book, coordinates of the shooting points and of the receivers, data of the
alteration zone (WZ), and seismic data test ) in hard copy and electronic
formats

·        Navigation data on CD (for the offshore data)

 

For onshore data acquisition, the Projection System is : UTM

Options for the projection: Ellipsoid: WGS84

Format: UKOOA in ASCII or EXCEL

 

I.2.                        Seismic: Reprocessing:

 

·       Data processed on cartridge, 3592 or LTO-04 (Stack and migration) SEG-Y
with header information about the processed seismic data (processing sequence,
navigation data or coordinates)

·        Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y
format with header information about the processed seismic data (processing
sequence, navigation data or coordinates)

·        Complete sequence of processing in hard copy or electronic format

·        Velocities analysis data in ASCCI format

 

55

--------------------------------------------------------------------------------


 

II.               Magnetic, gravimetric, Electromagnetic, Magneto —telluric and
electrical data:

 

·       Raw data in an international standard format together with all the
supporting documents

·        Processed data in an international standard format

·        Interpretation of these data

 

III.          Drilling :

 

·       Cuttings: an average of 500 grams of washed cuttings and 500 grams of
non-washed cuttings from each 5 m for the interval of the reservoir ; and from
each 10-20 m for the remaining of the well

·        Cores : half of the cores cut in length

·        Electrical logs: data of all drilling operations in an international
standard format

·        Check  shot Survey ,VSP

·        Seismic coring

·        data of well test (pressure, samples of received fluide, PVT analysis
and water analysis)

·        Final well report that includes drilling evaluation report and logs
interpretation (paper and electronic format)

·        Copy of composite log

 

IV.           Studies :

 

·       Preliminary Reports (work progress reports at the end of each year)

·        Final Report for each phase (paper and electronic format): this report
will include in particular :

·        Text and plates

·        Report on the field geological work

·        Conventional and special analysis of the cores

·        Copy of electrical logs of drilling in standard electronic format (Las,
picture)

·        Copies of different laboratory studies and analyses

·         Geochemistry,

·         Stratigraphy

·         Petrophysics

·         Sedimentology

 

Any other studies, operational reports and/or operational data resulting from
any works executed by third parties on behalf of Contractor Group directly
relating to the Exploration Work or Development and Exploitation Work in the
area of the Permits.  For the avoidance of doubt, this obligation does not apply
to such information as any proprietary or confidential information or reports,
parent company financial

 

56

--------------------------------------------------------------------------------


 

information, reserve information or confidential information or reports provided
to governmental authorities.

 

Copy of any tender and contract with a value in excess of one million US Dollars
(US$ 1 000 000 US $ ) with service companies in paper and electronic format.

 

57

--------------------------------------------------------------------------------